Every year, the General Assembly gives us the opportunity to 
get together to discuss our concerns in the various parts 
of the world. Here we are, meeting again to evaluate 
what has been accomplished and to consider new 
solutions to the many challenges confronting our shared 
responsibility. And Burkina Faso is committed, as 
always, to participating in this important get-together, 
the symbol of international solidarity.

I would like to express our gratitude to 
President Kutesa’s predecessor, Ambassador John 
Ashe, for his positive record during his tenure. I also 
heartily congratulate the President on his election, 
and I am confident that his wealth of experience with 
international and development issues will enable 
him to effectively guide our work on the post-2015 
development agenda, in order to formulate an ambitious 
new framework for development aimed at bringing our 
peoples growth, fairness and a better life. 

I would also like to pay tribute to Secretary-
General Ban Ki-moon for his thoughtful focus on 
peace and social and economic development around the 
world, especially in Africa. In that regard, I welcome 
his initiative in holding last week’s Climate Summit 
in New York, aimed at persuading Heads of State and 
Government and representatives of local authorities, 
the private sector and civil society of the urgent and 
compelling need for them to declare their contributions 
to the fight against climate change in firm and concrete 
terms.

Burkina Faso also reiterates its commendation of 
the joint visit to the Sahel by the Secretary-General, 
the Chairperson of the African Union Commission, the 
President of the World Bank, the President of the African 
Development Bank and the European Commissioner 
for Development within the framework of the United 
Nations integrated strategy for the Sahel, which aims to 
promote security, good governance, development and 
human rights as factors of peace and stability.

Lastly, Burkina Faso welcomes the Assembly’s 
adoption of the Secretary-General’s Ebola initiative 
(resolution 69/1) and welcomes his appointment of 
Mr. David Nabarro as Senior United Nations System 
Coordinator for Ebola Virus Disease and Mr. Anthony 
Banbury as his Special Representative and Head of the 
United Nations Mission on Ebola Emergency Response. 
These steps will certainly help the West African 
subregion to strengthen its public-health systems in 
order to eradicate the epidemic, whose spread could 
permanently compromise the area’s social cohesion, 
development and economic integration. Burkina Faso 

would like to express its sympathy and solidarity with 
the affected countries, and it reiterates its commitment 
to participating in the quest for a collective solution 
that can ensure effective protection for the people and 
for health personnel, as well as the free movement of 
people and goods within the Economic Community of 
West African States (ECOWAS).

Today we can celebrate the progress made in efforts 
to achieve and maintain peace, as well as to achieve our 
development goals, despite the fact that there is still 
work to be done to speed up improvement of our people’s 
living conditions. In Burkina Faso, notwithstanding our 
unfavourable geographical and climatic conditions and 
a difficult international economic environment, we are 
committed, with determination and realism, to building 
development. In the last few decades, therefore, we have 
established and implemented strategic development 
programmes and plans designed to put our country 
firmly on the road to emergence. Poverty reduction, 
the empowerment of women and full employment for 
young people are some of our main objectives. For 
several years consecutively those efforts have enabled 
Burkina Faso to record average annual growth rates of 
around 5 per cent and achieve significant investments 
in a number of areas that include health, education, 
agriculture, and water, road and energy infrastructures.

Clearly, development efforts cannot thrive without 
a stable, peaceful environment. To that end, our 
President, Mr. Blaise Compaoré, and the Government 
of Burkina Faso continue to work to entrench a culture 
of tolerance and peaceful coexistence that seeks to 
establish, through dialogue and consultations, the 
essential elements of social cohesion, a strengthened 
democratic process and respect for individual and 
collective liberties. 

As a member of the Human Rights Council, 
Burkina Faso continues to set a good example by 
making the promotion and defence of human rights a 
major focus of its Government policy on improving the 
people’s welfare. That has been the context for the work 
of Mrs. Chantal Compaoré, a goodwill ambassador for 
the Inter-African Committee on Traditional Practices 
Affecting the Health of Women and Children, whose 
commitment to dealing with the issue of female genital 
mutilation is an important contribution to global efforts 
to protect the rights of women and girls. Burkina Faso 
welcomes the Human Rights Council’s recent adoption 
of a draft resolution on “Intensifying global efforts and 
sharing good practices to effectively eliminate female 
genital mutilation” , submitted by the African Group at 
Burkina Faso’s initiative.

We are following with concern the crises and 
conflicts that unfortunately continue to plague parts 
of the world, particularly the African continent. 
However, under the auspices of ECOWAS, we welcome 
the significant progress made over recent months 
in restoring peace and democracy in West Africa, 
especially in Guinea-Bissau and Mali. 

With respect to Mali, ECOWAS mediation brought 
about the restoration of constitutional order and the 
holding of free and fair elections throughout the national 
territory. For the continuation of the peace process in 
Mali, Burkina Faso welcomes and supports the efforts 
of the People’s Democratic Republic of Algeria in the 
search for a lasting peace solution in accordance with 
the Preliminary Agreement signed in Ouagadougou 
on 18 June 2013. That Agreement’s ultimate goal is to 
restore peace, the territorial integrity of Mali and of 
the ECOWAS region, and cohesion among all Malian 
communities, in order to achieve the objectives of 
harmonious development and subregional integration. 

In Mali, as elsewhere in the Sahel subregion, 
armed conflicts are becoming more complex and 
more radicalized because of the emergence of violent 
extremism and terrorism closely associated with the 
criminal economy, which is characterized, inter alia, by 
trafficking in drugs, weapons and human beings. Those 
evils challenge us in our shared responsibility in the 
fight to eradicate them. It is more urgent than ever to 
work together by focusing on preventive measures and 
addressing their root causes, namely such predisposing 
factors as extreme poverty, youth unemployment, and 
the denial of rights and justice. 

Similarly, it is important to strengthen the rapid- 
response capabilities of our States and international 
cooperation in the exchange of information, in order 
to allow our defence forces and security to fight 
effectively against terrorist threats. In that regard, 
Burkina Faso expresses its deep gratitude to all partner 
countries, especially France and the United States of 
America, whose contribution to the efforts to secure the 
Sahel is priceless. We would now like to reiterate our 
total solidarity with and full support for the people and 
Government of the Federal Republic of Nigeria, which 
continue to face the unprecedented rise of terrorism 
and religious intolerance. 


Other African countries are also experiencing crisis 
situations. We are thinking in particular of Somalia, 
Libya, the Central African Republic, the Democratic 
Republic of Congo and the Sudan. With respect to 
the Central African Republic, Burkina Faso salutes 
the efforts of the international mediator, President 
Sassou Nguesso, and welcomes the Brazzaville Forum, 
which concluded with an agreement on the cessation 
of hostilities. My country supports the Transitional 
Government, welcomes the effective establishment 
of the United Nations Multidimensional Integrated 
Stabilization Mission in the Central African Republic 
and reiterates its readiness to contribute to efforts to 
restore and keep peace in Central Africa. 

In the light of all these crises, Burkina Faso would 
emphasize the urgent need to restore and maintain an 
environment of peace and stability in the countries 
concerned, without which our development and 
integration efforts will be in vain. In that context, no 
effort should be spared to protect peacekeepers who 
risk their lives working to provide security and comfort 
to civilians. I would like to take this opportunity 
to reiterate our strong condemnation of intentional 
attacks against all United Nations troops in theatres of 
peacekeeping. 

As it always has, Burkina Faso will continue to 
participate in the collective action of peacekeeping 
in countries in difficulty, in particular Darfur, Mali, 
Guinea-Bissau, the Democratic Republic of the Congo 
and Haiti. We express our deep appreciation to partner 
countries for their various forms of support in terms of 
training and equipment, which allow Burkinabé troops 
to accomplish their tasks efficiently wherever they are 
sent. 

With respect to conflict resolution, Burkina Faso 
advocates dialogue and consultation, which is the basis 
for Burkina Faso’s consistent action when the President 
of our country is sought after as a mediator or facilitator. 
Accordingly, I welcome the adoption on 31 July by the 
Assembly of resolution 68/303 on “Strengthening the 
role of mediation in the peaceful settlement of disputes, 
conflict prevention and resolution”. In that regard, my 
country, a member of the Group of Friends of Mediation, 
encourages the actions taken under the leadership of 
Finland and Turkey. 

With regard to Western Sahara, Burkina Faso 
welcomes the Moroccan initiative for advanced 
autonomy status in Western Sahara, which is a credible 
and realistic option for achieving a final solution 
acceptable to all. 

In the Middle East, we condemn the recent 
escalation of violence which has led to many casualties 
among civilian populations. Priority should be given to 
dialogue, and we hope that the unrestricted ceasefire 
that was signed between Palestinians and Israelis 
on 26 August 2014, under the auspices of the Arab 
Republic of Egypt, will lead to the establishment of a 
definitive peace between the two parties to the conflict. 
Accordingly, Burkina Faso welcomes the efforts of the 
international community aimed at creating a Palestinian 
State living side by side with Israel in peace, security 
and mutual respect. 

The establishment of international peace and 
security will be but hollow words as long as the issue 
of disarmament remains unresolved. Therefore, no 
sacrifice is too great if together we can achieve a world 
free of nuclear weapons, a reduction in the risk of the 
proliferation of conventional weapons, and the entry 
into force and universalization of the Arms Trade 
Treaty. 

To establish a permanent basis for peace, security 
and freedom, it is also necessary to create the 
conditions for sustainable and equitable development 
for all peoples. That is why my country reaffirms 
its strong commitment to the achievement of the 
Millennium Development Goals. We therefore have a 
deep interest in the development process under way for 
the sustainable development goals and the post-2015 
development agenda, and we urge that special attention 
be given to vital sectors such as agriculture, renewable 
energy, industrialization and infrastructure. 

Burkina Faso reaffirms its commitment to the 
ideals of the United Nations based on the principles of 
peaceful coexistence, dialogue and peaceful settlement 
of disputes. It is with conviction that we welcome and 
strongly encourage the rapprochement of views between 
the People’s Republic of China and the Republic of 
China on Taiwan and the dialogue that forms the basis 
for such an approach. We favour the wider participation 
of the Republic of China on Taiwan in the specialized 
agencies of the United Nations. 

We salute the spirit of understanding displayed by 
the international community in allowing the involvement 
of that country in international organizations in order to 
enable it to play a broader role on the world stage through 
its contribution to the achievement of development 


goals, particularly in countries like Burkina Faso. 
Readmitting the Republic of China on Taiwan to our 
Organization is worth considering. With 23 million 
inhabitants and a large economy, the Republic of China 
on Taiwan has established itself as a key player in the 
international arena in terms of promoting peace and 
contributing to development efforts. 

With regard to Cuba, Burkina Faso reiterates its 
position in favour of lifting the embargo in order to 
allow the Cuban people to fit harmoniously into the 
concert of nations. 

Convinced of the irreplaceable role of the United 
Nations in promoting multilateralism, my country 
supports the reforms under consideration, in particular 
those of the Security Council and the General Assembly. 
Given the nature of the new factors in the threats to 
international peace and security, it is necessary and 
equitable that other continents have permanent seats 
on the Security Council. That is why Burkina Faso 
endorses the African Common Position in favour of 
expanding the number of permanent members of the 
Security Council to take into account the expectations 
of the African continent. 

With everyone’s help and moved by a spirit of 
solidarity and sharing, we can strengthen the role of the 
United Nations as a genuine instrument of cooperation 
for peace, security, justice and development. 
